Citation Nr: 1549302	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-25 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for generalized anxiety disorder.

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1963 to February 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Jackson, Mississippi Department of Veteran Affairs (VA) Regional Office (RO) that continued 50 and 0 percent ratings for generalized anxiety disorder and hemorrhoids, respectively, and denied entitlement to a TDIU rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA examinations were conducted in conjunction with this claim in March and April 2011.  Since then, additional treatment records have been received that suggest changes in the Veteran's disabilities on appeal, and the Veteran has submitted statements indicating those examination reports are not accurate depictions of the severity of his disability.  Specifically, the April 2011 VA psychiatric examination notes the Veteran's sole psychiatric disability is generalized anxiety disorder; subsequent VA treatment records show additional diagnoses of panic disorder, depressive disorder, and bereavement.  There is no medical opinion in the record which addresses whether symptoms attributed to the other diagnoses may be distinguished entirely from those of his service-connected generalized anxiety disorder.  Notably also, more recent treatment records include notations of symptoms that suggest a greater degree of impairment than reflected by the April 2011 VA examination report (i.e., auditory hallucinations).  In light of the foregoing, and particularly considering the length of the intervening period, the Board finds that contemporaneous examinations to assess the current severity of the disabilities on appeal are necessary.

In addition, the most recent VA treatment records in the record are dated in March 2013, and the Veteran appears to receive ongoing VA treatment for the disabilities on appeal.  Updated VA treatment records are pertinent to assessing the current severity of the disabilities, are constructively of record, and must be secured.

Finally, the Board notes that the matter of entitlement to a TDIU rating is inextricably intertwined with the increased rating claims being remanded.  Therefore, adjudication of that matter must be deferred at this time. 

Accordingly, the case is REMANDED for the following:

1. The AOJ should obtain for the record complete copies of all updated (to the present) records of VA treatment (i.e., those not already in the record) that the Veteran has received for his psychiatric disability and hemorrhoids.

2. Then, the AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the current severity of his generalized anxiety disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating psychiatric disability.  Based on examination of the Veteran and review of his record, the examiner should respond to the following:

a. Please identify all symptoms (and associated occupational and social impairment) of the Veteran's service-connected generalized anxiety disorder, noting their severity and frequency.  Specifically, please note the presence or absence of each symptom noted in the criteria for ratings above 50 percent under the General Rating Formula for mental Disorders in 38 C.F.R. § 4.130.  

b. Please identify any further psychiatric symptoms noted (but related to other co-existing and non-service connected) psychiatric diagnoses.  Indicate, as to each such symptom, whether it is attributable solely to the non-service connected disability, or whether it may also be attributed to the service connected entity.

c. Please discuss the impact of the Veteran's service-connected psychiatric disability on occupational functioning; indicate whether the symptoms noted preclude participation in any specific types of employment.

All opinions must include rationale.

3. Then, arrange for a proctology examination of Veteran to assess the current severity of his hemorrhoids.  The entire record must be reviewed by the examiner in conjunction with the examination and any tests or studies deemed necessary must be completed.  The examiner must be provided a copy of the schedular criteria for rating hemorrhoids (i.e., 38 C.F.R. § 4.114, Code 7336).  Based on a review of the record and examination of the Veteran, the examiner should report all findings that would allow for rating under the schedular criteria, noting specifically the presence or absence schedular criterion for a compensable rating.  The examiner should also comment on the expected impact the Veteran's hemorrhoids (as found) would have on employment, noting the types of work that may be impacted by hemorrhoid pathology of the severity found.  All opinions must include rationale.
4. The AOJ should then review the record and readjudicate the claims (to include the matter of entitlement to a TDIU rating in light of the determinations/findings regarding the other issues, and after any further development indicated).  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

